Exhibit 10.3
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
LICENSE AND SETTLEMENT AGREEMENT
     THIS LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of
September 21, 2010 (the "Effective Date”) is entered into between Medicis
Pharmaceutical Corporation, a Delaware corporation with an address at 7720 North
Dobson Road, Scottsdale, Arizona 85256 (together with its Affiliates,
collectively, “Medicis”), and Taro Pharmaceutical Industries Ltd., an Israeli
corporation with an address at Euro Park (Italy Building), Yakum Business Park,
Yakum 60972, Israel and Taro Pharmaceuticals U.S.A., Inc., a New York
Corporation with an address of Three Skyline Drive, Hawthorne, NY 10532, USA
(together with their Affiliates, collectively, “Taro”).
     WHEREAS, Medicis has asserted various claims and causes of action against
Taro in two actions captioned Medicis Pharmaceutical Corporation v. Taro
Pharmaceuticals U.S.A., Inc. and Taro Pharmaceutical Industries, Ltd., Case
No. C.A. No. 10-359-SLR, which is pending in the United States District Court,
District of Delaware (the “Delaware Action”) and Case No. 10-3594-LAK, which is
pending in the United States District Court, Southern District of New York (the
“New York Action”) (collectively, the “Litigations”).
     WHEREAS, Medicis and Taro seek to resolve the Litigations without further
litigation;
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below); and
     WHEREAS, Taro desires to receive a license under the Patent Rights and
Medicis desires to grant to Taro a license under the Patent Rights, all on the
terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever.
          1.2 “ANDA” means an Abbreviated New Drug Application and any
supplements thereto.
          1.3 “Bundled Products” means Generic Product sold or otherwise
transferred or delivered to a Third Party with one or more other products or
services in circumstances where the price of the Generic Product is either not
shown separately on the invoice, or is shown as nil





--------------------------------------------------------------------------------



 



(free of charge) on a separate document in relation to the Generic Product or to
a portion of the quantities of the Generic Product.
          1.4 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information, customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, the recipient can establish by written documentation: (a) is known
to the recipient as evidenced by its written records before receipt thereof from
the disclosing party, (b) is disclosed to the recipient free of confidentiality
obligations by a Third Party who has the right to make such disclosure without
obligations of confidentiality, (c) is or becomes part of the public domain
through no fault of the recipient, or (d) the recipient can reasonably establish
is independently developed by persons on behalf of recipient without the use of
the information disclosed by the disclosing party.
          1.5 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.6 “GAAP” shall mean generally accepted accounting principles in
effect in the United States from time to time, as consistently applied by the
applicable Party with regard to their own products and/or the standards of the
industry.
          1.7 “Generic Equivalent” means ***.
          1.8 “Generic Product” means ***.
          1.9 “Grantback Patents” means (a) ***, (b) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications described in clause (a) above or the patent
applications that resulted in the patents described in clause (a) above, and
(c) all patents that have issued or in the future issue from any of the
foregoing patent applications (including any modifications of such issued
patents made by reexamination, certificate of correction, or otherwise),
together with any reissues or extensions thereof.
          1.10 “License Trigger” means, with respect to a Generic Equivalent to
a Vanos Product, the earliest of the following dates:
               (a) December 15, 2013;
               (b) ***; and
               (c) ***.

2



--------------------------------------------------------------------------------



 



          1.11 “Net Profits” means ***.
          1.12 “Patent Rights” means (a) the patents and patent applications
listed on Exhibit A to this Agreement, (b) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications described in clause (a) above or the patent applications
that resulted in the patents described in clause (a) above, and (c) all patents
that have issued or in the future issue from any of the foregoing patent
applications (including any modifications of such issued patents made by
reexamination, certificate of correction, or otherwise), together with any
reissues or extensions thereof.
          1.13 “Product” means any product for which the making, using, selling
or importation is covered by one or more claims of the Patent Rights.
          1.14 “Territory” means the United States of America, its territories
and possessions, ***.
          1.15 “Third Party” means any person or entity other than Medicis or
Taro or their respective Affiliates.
          1.16 “Valid Claim” means ***.
          1.17 “Vanos Products” means the Vanos products listed on Exhibit B, as
such products are marketed and sold by Medicis as of the Effective Date in the
Territory.
          1.18 “Vanos Product Patents” means (a) ***, (b) all divisions,
continuations and continuations-in-part (solely to the extent directed to
subject matter disclosed in a patent or patent application described in clause
(a) above) that (i) claim priority to, or common priority with, the patent
applications described in clause (a) above or the patent applications that
resulted in the patents described in clause (a) above and (ii) ***, and (c) all
patents that issue after the Effective Date from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, renewals, extensions or additions
thereto.
     2. LICENSES; RELEASES.
          2.1 License Grant for Generic Product.
               2.1.1 Effective only upon the occurrence of the License Trigger
for a Generic Product, Medicis hereby grants to Taro a non-exclusive,
non-transferable (except as permitted in Section 8.5) license (without the right
to grant sublicenses except to have Generic Products made on behalf of Taro)
under the Patent Rights to make, have made, use, offer for sale, sell and import
such Generic Products inside the Territory.
               2.1.2 Until the occurrence of the applicable License Trigger,
neither Taro nor its Affiliates shall, and neither shall directly or indirectly
encourage or assist any Third Party to, develop, make, use and/or commercialize
any Products in the Territory.

3



--------------------------------------------------------------------------------



 



               2.1.3 Nothing in this Agreement shall be construed as creating an
obligation, express or implied, on Medicis to supply any Product to Taro and
Taro shall be solely responsible for manufacturing, or having manufactured, its
supply of Generic Product.
          2.2 ***.
          2.3 Grantbacks.
               2.3.1 Taro and its Affiliates hereby grant to Medicis a
perpetual, royalty-free, fully-paid up, non-transferable (except as provided in
Section 8.5), non-exclusive license (with the right to grant sublicenses through
multiple tiers) under the Grantback Patents to make, have made, use, offer for
sale, sell and import Products in the Territory.
               2.3.2 Taro and its Affiliates hereby grant to Medicis a
perpetual, royalty-free, fully-paid up, non-transferable (except as provided in
Section 8.5), non-exclusive license (with the right to grant sublicenses through
multiple tiers) under the Vanos Product Patents to make, have made, use, offer
for sale, sell and import Vanos Products in the Territory.
          2.4 Validity of Patent Rights.
               2.4.1 Taro, on behalf of itself and its Affiliates, hereby admits
that all issued claims of the Patent Rights are valid and enforceable and all
currently pending claims of the Patent Rights, if issued, will be valid and
enforceable. The foregoing admission regarding validity and enforceability shall
be binding upon Taro and its Affiliates and admissible against Taro and its
Affiliates in any dispute or litigation between the parties regarding the Patent
Rights, and neither Taro nor its Affiliates will challenge any such admission.
               2.4.2 Taro, on behalf of itself and its Affiliates, hereby also
admits that the making, using, offering to sell, selling, and/or importation
into the Territory of a Generic Product is covered by one or more claims of the
Patent Rights under 35 U.S.C. § 271.
               2.4.3 Taro shall not assist any Third Party in an action to
invalidate or render unenforceable any of the Patent Rights, and Taro shall not
disclose any of its proprietary or confidential information relating to the
validity or enforceability of any of the Patent Rights, except to the extent
required by court order or other applicable law.
               2.4.4 Taro shall not receive any ownership rights in the Patent
Rights under this Agreement, and Medicis shall retain the sole right, to
prepare, prosecute, maintain and enforce the Patent Rights.
          2.5 No Implied Licenses. Except as explicitly set forth in this
Agreement, neither party grants to the other party under its patents or other
intellectual property any license, express or implied. Taro shall not use
Medicis’ name or any Medicis trademarks (including without limitation Vanos®) in
connection with the marketing, promotion or sale of any products without the
prior written consent of Medicis in each instance.
          2.6 Releases. In consideration of the mutual covenants herein and in
the Stipulation of Dismissal attached hereto as Exhibit C and the Notice of
Dismissal attached hereto

4



--------------------------------------------------------------------------------



 



as Exhibit D, and in both cases incorporated herein by reference, and without
limiting any remedies a party may have against the other party for a breach of
this Agreement, Taro hereby releases and agrees to release Medicis, and Medicis
hereby releases and agrees to release Taro from all claims arising out of the
Litigations. Upon the Effective Date, (a) Taro and Medicis shall cause to be
completed, executed and filed in the Delaware Action a stipulated dismissal with
prejudice of that action, in the form of the Stipulation of Dismissal attached
hereto as Exhibit C, and to seek entry of such order by the court and
(b) Medicis shall cause to be completed, executed and filed in the New York
Action a dismissal with prejudice of that action in the form of the Notice of
Dismissal attached hereto as Exhibit D. ***.
     3. FINANCIAL CONSIDERATIONS.
          3.1 Royalty.
               3.1.1 Within *** following the end of each calendar quarter
during the term of this Agreement, Taro shall pay to Medicis a royalty equal to
*** of all *** received during such calendar quarter for Generic Product. ***.
Medicis’s right to receive a share of the *** under this Section 3.1.1 shall
expire upon the expiration, cancellation, invalidation, disclaimer or
abandonment (whichever comes first) of the last Valid Claim.
               3.1.2 Within *** following the end of each calendar quarter
during the term of this Agreement, Taro shall provide to Medicis a written
report stating the number and description of all Generic Product sold during the
relevant calendar quarter; the gross sales associated therewith; the calculation
of *** thereon, and the royalties that will be payable for such calendar quarter
in accordance with Section 3.1.1.
               3.1.3 ***.
          3.2 Taxes. Taro shall be responsible for, and may withhold from
payments made to Medicis under this Agreement, any taxes required to be withheld
by Taro under applicable law. Accordingly, if any such taxes are levied on such
payments due hereunder (“Withholding Taxes”), Taro shall (i) deduct the
Withholding Taxes from the payment amount, (ii) pay all applicable Withholding
Taxes to the proper taxing authority, and (iii) send evidence of the obligation
together with proof of tax payment to Medicis within *** following that tax
payment.
          3.3 Audit Rights. Not more than once per calendar year during the
portion of the term of this Agreement during which Taro shall pay Medicis
royalties, on no less than thirty (30) business days notice from Medicis, Taro
shall make all such records, books of account, information and data concerning
(a) its sales of Generic Products pursuant to this Agreement; (b) its
manufacture of any Generic Products, and (iii) to the extent in its possession,
the manufacture of Generic Products on behalf of Taro by its Third Party
contract manufacturer, in each case available for inspection during normal
business hours by an independent auditor selected by Medicis and reasonably
acceptable to Taro for the purpose of an audit to determine the accuracy of the
reports delivered and amounts paid by Taro pursuant to Section 3.1. Medicis
shall be solely responsible for its costs in making any such audit, unless
Medicis identifies a discrepancy in favor of Taro in the calculation of the
share of *** paid to Medicis under this Agreement in any calendar

5



--------------------------------------------------------------------------------



 



year from those properly payable for that calendar year of *** or greater, in
which event Taro shall be solely responsible for the reasonable cost of such
audit and pay Medicis any underpayment.
     4. TERM AND TERMINATION.
          4.1 Term. Subject to Section 4.2, this Agreement shall expire on the
date when there are no Valid Claims in the Territory; provided, however, that if
there are no valid, issued patents within the Patent Rights, but there are at
such time pending patent applications within the Patent Rights, then subject to
the terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications.
          4.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within *** after
receipt of express written notice thereof by the non-breaching party.
          4.3 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.2, 2.3, 2.4,
2.6, 3.3, 4.3, 5, 7 and 8 shall survive the expiration or termination of this
Agreement.
     5. CONFIDENTIALITY.
          5.1 Confidentiality. For a period of *** following the expiration or
earlier termination of this Agreement, except with respect to any Confidential
Information constituting and identified as a trade secret in which case the
receiving party’s obligation continues in perpetuity, provided such receiving
party has been informed as to the status of such Confidential Information as a
trade secret, each party shall maintain in confidence all Confidential
Information disclosed by the other party, and shall not use, grant the use of or
disclose to any Third Party the Confidential Information of the other party
other than as expressly permitted hereby. Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
          5.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 5.1.
          5.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party to the extent such disclosure is
reasonably necessary for prosecuting or defending litigation, complying with a
court order or applicable law, governmental regulations or investigation,
provided that if a party is required by law or regulation to make any such
disclosure of the other party’s Confidential Information it will give reasonable
advance notice to the other party of such disclosure requirement and will use
good faith efforts to

6



--------------------------------------------------------------------------------



 



assist such other party to secure a protective order or confidential treatment
of such Confidential Information required to be disclosed.
          5.4 Limitation of Disclosure. The parties agree that no information
concerning this Agreement and the transactions contemplated herein shall be made
public by either party without the prior written consent of the other, except
(i) as otherwise may be required by applicable laws, regulations, rules or
orders, including without limitation the rules and regulations promulgated by
the United States Securities and Exchange Commission, the Department of Justice
and the Federal Trade Commission, or any regulations of any national securities
exchange, (ii) disclosures to the United States Patent and Trademark Office for
the purposes of supporting the Patent Rights, and (iii) except as may be
authorized in Section 5.5.
          5.5 Publicity. Neither party shall make any publicity releases,
interviews or other non-confidential dissemination of information concerning
this Agreement or its terms, or either party’s performance hereunder, to
communication media, financial analysts or others without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding anything to the contrary in this
Agreement, the parties understand and agree that either party, may, if so
required, disclose some or all of the information included in this Agreement or
other Confidential Information of the other party (a) in order to comply with
its obligations under the law, including the United States Securities Act of
1933 and the United States Securities Exchange Act of 1934; (b) in order to
comply with the listing standards or agreements of any national or international
securities exchange or The NASDAQ Stock Market or New York Stock Exchange or
other similar laws of a governmental authority; (c) to respond to an inquiry of
a governmental authority or regulatory authority as required by law; or (d) in a
judicial, administrative or arbitration proceeding. In any such event the party
making such disclosure shall (i) provide the other party with as much advance
notice as reasonably practicable of the required disclosure, (ii) cooperate with
the other party in any attempt to prevent or limit the disclosure, and
(iii) limit any disclosure to the specific purpose at issue. In connection with
any filing of a copy of this Agreement with the Securities and Exchange
Commission, the filing party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other party informed
as the planned filing (including, but not limited to providing the other party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other party regarding such confidential treatment.
          5.6 Legal Compliance. Notwithstanding anything to the contrary in this
Agreement, the Parties shall submit this Agreement and all necessary settlement
documents to the appropriate personnel at the Federal Trade Commission (“FTC”)
and the Antitrust Division of the Department of Justice (“DOJ”) as soon as
practicable after the Effective Date. To the extent that any legal or regulatory
issues or barriers arise with respect to the Agreement, or any subpart thereof,
the parties shall work together in good faith and use reasonable efforts to
modify the Agreement to address any such legal or regulatory issues (including
for example any objections by the FTC or DOJ) while maintaining the material
terms of the transaction. Should the FTC or DOJ, as the case may be, object to
any such modifications, the parties agree to continue to work together in good
faith and use reasonable efforts to modify, as many times as necessary, the
Agreement as required above in this section.

7



--------------------------------------------------------------------------------



 



     6. REPRESENTATIONS AND WARRANTIES.
          6.1 Representations. Each party hereby represents and warrants to the
other party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.
          6.2 Compliance with Law. Taro shall comply with all applicable laws
and regulations with respect to obtaining regulatory approval for the sale of
Generic Products and its manufacture, sale and commercialization of Generic
Products.
          6.3 Disclaimer of Warranties. Except for those warranties expressly
set forth in this Agreement, neither party makes any warranty, written, oral,
express or implied, with respect to this Agreement. ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          6.4 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 7, OR A BREACH BY TARO OF SECTIONS 2.1.2 OR 2.4,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR LOSS OF USE OR PROFITS
OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR
CONTRACT.
          6.5 Equitable Relief. Taro acknowledges and agrees that its
obligations and undertakings under this Agreement are reasonable and necessary
to protect the legitimate interests of Medicis, that Medicis would not have
entered into this Agreement in the absence of such provisions, and that Taro’s
threatened breach or failure to comply with Section 2.4 of this Agreement shall
cause Medicis significant and irreparable harm, the amount of which shall be
extremely difficult to estimate and ascertain, and for which money damages shall
not be adequate. Taro further acknowledges and agrees that Medicis shall have
the right to apply to any court of competent jurisdiction for an injunction
order restraining any breach or threatened breach of this Agreement and
specifically enforcing the terms and provisions of this Agreement, without the
necessity of posting any bond or security, in addition to seeking any other
remedy available to Medicis in law or equity.
     7. INDEMNIFICATION.
               7.1 ***.
               7.2 ***.

8



--------------------------------------------------------------------------------



 



          7.3 Obligations. A party which intends to claim indemnification under
this Section 7 (the “Indemnified Party") shall promptly notify the other party
(the “Indemnifying Party") in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 7. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
     8. GENERAL PROVISIONS.
          8.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

     
If to Medicis:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: Chief Executive Officer
Facsimile: 480-291-5175
 
   
with a copy to:
  Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: General Counsel
Facsimile: 480-291-8508

9



--------------------------------------------------------------------------------



 



         
If to Taro:
  Taro Pharmaceuticals U.S.A., Inc.
3 Skyline Drive
Hawthorne, NY 10532
Attn: Chief Executive Officer
Facsimile: 914-345-9719
 
     
with a copy to:
  Taro Pharmaceuticals U.S.A., Inc.
3 Skyline Drive
Hawthorne, NY 10532
Attn: General Counsel
Facsimile: 914-345-9285
 
     
with a copy to:
  Taro Pharmaceutical Industries Ltd.
Euro Park (Italy Building), Yakum Business Park
Yakum 60972, Israel
Attn: General Counsel
Facsimile: +972-9-955-7443

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 8.1.
          8.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Taro and
Medicis and their respective permitted successors and assigns.
          8.3 Waiver. None of the provisions of this Agreement (including the
Exhibits hereto) shall be considered waived by any party hereto unless such
waiver is agreed to, in writing, by authorized agents of such party. The failure
of a party to insist upon strict conformance to any of the terms and conditions
hereof, or failure or delay to exercise any rights provided herein or by law
shall not be deemed a waiver of any rights of any party hereto.
          8.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          8.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets of the party relating to this Agreement and the resulting entity assumes
all of the obligations under this

10



--------------------------------------------------------------------------------



 



Agreement. No assignment shall be valid unless the permitted assignee(s) assumes
all obligations of its assignor under this Agreement. No assignment shall
relieve any party of responsibility for the performance of its obligations
hereunder. Any purported assignment in violation of this Section 8.5 shall be
void.
          8.6 Independent Contractor. Taro and Medicis are acting under this
Agreement as independent contractors and neither shall be considered an agent
of, or joint venturer with, the other. Unless otherwise provided herein to the
contrary, each party shall furnish all expertise, labor, supervision, machining
and equipment necessary for the performance of its obligations hereunder and
shall obtain and maintain all building and other permits and licenses required
by public authorities.
          8.7 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws.
          8.8 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          8.9 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          8.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          8.12 No Prejudice. If at any time this Agreement is rendered null and
void with respect to the Territory or any portion thereof, or if either of Taro
or Medicis cannot fulfill its obligations with respect to this Agreement, it is
the intent of the parties that neither party will be in any way prejudiced with
respect to its claims, causes of action, defenses and counterclaims in the
Litigations in such jurisdiction or otherwise and, except as provided herein or
therein, no consent judgment, order or dismissal entered by either party
pursuant to this Agreement in the Territory or portion thereof, as applicable,
will be deemed an admission on the part of such party.
[Remainder of this page intentionally blank]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

              TARO PHARMACEUTICAL INDUSTRIES LTD.   MEDICIS PHARMACEUTICAL
CORPORATION
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           

          TARO PHARMACEUTICALS U.S.A., INC.
      By:         Name:         Title:      

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights

      Patents   Pending Applications (all U.S.)
***
  ***

***

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Vanos Products

      PRODUCT   NDC Vanos (fluocinonide cream 0.1%) 30g   99207-0525-30 Vanos
(fluocinonide cream 0.1%) 60g   99207-0525-60 Vanos (fluocinonide cream 0.1%)
120g   99207-0525-10

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Stipulation and Order of Dismissal (Delaware)
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
MEDICIS PHARMACEUTICAL CORPORATION,
     Plaintiff,
     v.
TARO PHARMACEUTICAL U.S.A., INC., AND TARO PHARMACEUTICAL INDUSTRIES, LTD.,
     Defendants. )
)
)
)
)
)
)
)
)
)
)
)

C.A. No. 10-359 (SLR)
STIPULATION AND ORDER OF DISMISSAL
     Whereas Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) brought
this action asserting infringement of United States Patent Nos. 6,765,001,
7,220,424 and 7,217,422 (the “Medicis Patents”);
     Whereas Taro Pharmaceutical U.S.A., Inc. submitted to the U.S. Food and
Drug Administration Abbreviated New Drug Application (“ANDA”) No. 20-734 (the
“Taro ANDA)





--------------------------------------------------------------------------------



 



seeking approval to market and sell a generic fluocinonide cream USP, 0.1%, (the
“Taro Product”);
     Whereas Taro Pharmaceutical U.S.A., Inc. and Taro Pharmaceutical
Industries, Ltd. (collectively “Taro”) and Medicis are parties to litigation in
this Court and the United States District Court for the Southern District of New
York relating to the Taro ANDA and the Medicis Patents, before the expiration of
the Medicis Patents (the “Litigations”);
     Whereas Medicis and Taro have entered into a License and Settlement
Agreement pursuant to which the parties have resolved the Litigations;
     Whereas final settlement of the Litigations serves the public interest by
saving judicial resources and avoiding the risks and uncertainties to Medicis
and Taro associated with litigation;
     Whereas final settlement of the Litigations will permit Medicis and Taro to
save litigation costs, as well as adhere to the judicially recognized mandate
that encourages the settlement of litigation whenever possible.
NOW, THEREFORE, Medicis and Taro stipulate that:

  1.   Taro, on behalf of itself and its subsidiaries and affiliates, admits
that the Taro Product that is the subject of the Taro ANDA would, in the absence
of the license granted by Medicis in the License and Settlement Agreement,
infringe the Medicis Patents.     2.   Taro, on behalf of itself and its
subsidiaries and affiliates, admits that the Medicis Patents are valid and
enforceable.     3.   All claims and counterclaims in the Litigations are
dismissed with prejudice.     4.   Except as set forth in the License and
Settlement Agreement, each party shall bear its own costs, expenses and
attorneys’ fees in connection with this action.

2



--------------------------------------------------------------------------------



 



  5.   The parties waive any right of appeal from this Stipulation and Order.  
  6.   This Court shall retain jurisdiction of this action and over Medicis and
Taro for purposes of enforcement of the terms and obligations of this
Stipulation and Order of Dismissal and the parties’ License and Settlement
Agreement.

3



--------------------------------------------------------------------------------



 



            Respectfully submitted:

MORRIS, NICHOLS, ARSHT & TUNNELL LLP
     
/s/ Karen Jacobs Louden  
    Jack Blumenfeld (#1014)      Karen Jacobs Louden (#2881)
1201 N. Market Street
Wilmington, Delaware 19801
302-658-9200
jblumenfeld@mnat.com
klouden@mnat.com
        OF COUNSEL:
Andrew M. Berdon
Robert B. Wilson
James E. Baker
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
212-849-7000        William J. McNichol
REED SMITH
2500 One Liberty Place
1650 Market Street
Philadelphia, Pennsylvania 19103
(215) 851-8100
      Attorneys for Plaintiff Medicis Pharmaceutical Corporation

POTTER ANDERSON & CORROON LLP
   
/s/ David E. Moore  
    Richard L. Horwitz (#2246)      David E. Moore (#3983)
Hercules Plaza, 6th Floor
1313 N. Market Street
Wilmington, Delaware 19899
Tel: (302) 984-6000
rhorwitz@potteranderson.com
dmoore@potteranderson.com

1



--------------------------------------------------------------------------------



 



            OF COUNSEL:
Tedd W. Van Buskirk
K&L GATES LLP
599 Lexington Avenue
New York, New York 10022
(212) 536-3900

Attorneys for Defendants Taro Pharmaceutical
U.S.A., Inc. and Taro Pharmaceutical Industries, Ltd. 

2



--------------------------------------------------------------------------------



 



         

SO ORDERED:
This ________ day of _________________, 2010

                             HONORABLE SUE L. ROBINSON        UNITED STATES
DISTRICT COURT DISTRICT OF DELAWARE   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Notice of Dismissal (New York)
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
MEDICIS PHARMACEUTICAL CORPORATION,
     Plaintiff,
     v.
TARO PHARMACEUTICAL U.S.A., INC., AND TARO PHARMACEUTICAL INDUSTRIES, LTD.,
     Defendants. )
)
)
)
)
)
)
)
)
)
)
)
10 Civ. 3549 (LAK)
NOTICE OF DISMISSAL
     Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Medicis Pharmaceutical Corporation hereby dismisses with prejudice the
above captioned action against Defendants Taro Pharmaceutical U.S.A., Inc., and
Taro Pharmaceutical Industries Ltd.

1



--------------------------------------------------------------------------------



 



            Respectfully submitted:

QUINN EMANUEL URQUHART & SULLIVAN LLP
   
/s/ Andrew M. Berdon  
    Andrew M. Berdon      Robert B. Wilson
James E. Baker
51 Madison Avenue, 22nd Floor
New York, New York 10010
212-849-7000
andrewberdon@quinnemanuel.com
robertwilson@quinnemanuel.com
jamesbaker@quinnemanuel.com        OF COUNSEL:
William J. McNichol
REED SMITH
2500 One Liberty Place
1650 Market Street
Philadelphia, Pennsylvania 19103
(215) 851-8100

Attorneys for Plaintiff Medicis Pharmaceutical Corporation
   

2